704 N.W.2d 703 (2005)
474 Mich. 887
PEOPLE of the State of Michigan, Plaintiff-Appellee, Cross-Appellant,
v.
David D. DANIELS, Defendant-Appellant, Cross-Appellee.
Docket No. 126940. COA No. 247558.
Supreme Court of Michigan.
October 19, 2005.
On order of the Court, the application for leave to appeal and the application for leave to appeal as cross-appellant from the July 20, 2004 judgment of the Court of Appeals are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., dissents and states as follows:
I continue to adhere to the views set forth in my dissenting statement in People *704 v. Curvan, 473 Mich. 896, 897, 703 N.W.2d 440 (2005).